OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The findings of fact made by the trial court with respect to plaintiff’s right to recover in his action for equitable rescission grounded in fraud, having been affirmed at the Appellate Division, may not be disturbed in our court, there being evidence in the record for their support, and such findings are sufficient as a matter of law to establish plaintiff’s right to recover in that action. With respect to defendant’s counterclaim for damages based on an alleged implied contract for storage, the determination of the Appellate Division that the proof was insufficient to establish such a contract more nearly comports with the weight of the evidence.
*775Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
Order affirmed, with costs, in a memorandum.